Citation Nr: 1446759	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-32 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right eye disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had an unverified period of active service in the United States Army from February 1977 to June 1979; he also had a verified period of active service in the Army from June 1979 to June 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.

In May 2014, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

In addition to the paper claims file, there is an electronic file associated with the claims.  The electronic file does currently contain evidence pertinent to the appellant's claims that is not included in the paper claims file - namely VA treatment records dated between September 2011 and April 2013.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record, not merely the diagnosis mentioned by the claimant.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  The medical evidence of record includes clinical findings of a retinal detachment of the right eye with neovascular glaucoma and phthisis.  The Board has therefore recharacterized the issue on appeal as listed on the first page, above.

The issues of entitlement to service connection for a right eye disorder and a left hip disorder are addressed in the REMAND portion of the decision below and they are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran withdrew his appeal as to the issue of entitlement to service connection for dermatitis during the May 2014 Travel Board hearing.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of his Substantive Appeal on the issue of entitlement to service connection for dermatitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

In December 2011, the Veteran filed a substantive appeal (VA Form 9) with respect to his claim of entitlement to service connection for dermatitis  The transcript from the May 2014 Travel Board hearing reflects that the Veteran was withdrawing his appeal on the dermatitis service connection issue.  That oral statement, when transcribed, became a "writing."  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Therefore, the appeal for the dermatitis service connection claim was withdrawn.  See 38 C.F.R. § 20.204.

As the Veteran has withdrawn his appeal as to the issue of service connection for dermatitis, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the Veteran's claim of entitlement to service connection for dermatitis.  

Therefore, said issue is dismissed, without prejudice.


ORDER

The appeal as to the issue of entitlement to service connection for dermatitis is dismissed.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the AOJ for action as described below.

Review of the evidence of record indicates that the service medical records in evidence are incomplete.  The records from the appellant's hospitalization at Walter Reed from April 1979 to May 1979 are not of record and no exit examination report is of record nor is any report of a periodic examination dated after February 1979.  Furthermore, the appellant has submitted copies of service medical records that were not included in the records received from the service department.  On remand, these records should be sought.

In addition, the appellant has testified that he injured his right eye while boxing when he was in service.  The appellant has stated that he was on the boxing team of the 193rd Infantry Brigade and also boxed with the Old Guard Regiment.  There may be some corroboration in the appellant's service personnel records of his claim that he participated in boxing while in service but these records are not included in the claims file.  On remand, these records should be sought.

The VA Adjudication Procedure Manual provides that alternate sources of evidence may be utilized in cases such as the appellant's.  A non-exhaustive list of documents that may be substituted for service medical records in this case includes: statements from service medical personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals, clinics and private physicians from whom a veteran may have sought treatment, especially soon after service discharge, letters written during service, photographs taken during service, pharmacy prescription records, and insurance examinations.  The RO must take steps to identify and obtain alternate records for the appellant, to include, for example, records from the 193rd Infantry Brigade boxing team. 

If it is verified that the appellant did engage in boxing while in service, an opinion from an ophthalmologist should be obtained on the question of whether or not the appellant's right eye pathology is at least as likely as not etiologically related to that boxing.

The appellant was afforded a VA medical examination in March 2010.  The examining physician stated that the appellant had an orthopedically normal left hip on examination.  However, the examiner also stated that a November 2009 x-ray examination had revealed the presence of arthritis in the left hip.  The examiner did not offer any opinion as to the etiology or onset date of the left hip arthritis.  On remand, a medical opinion on those points should be obtained from a VA orthopedist.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one).  

Therefore to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford the appellant full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.  See 38 C.F.R. § 3.156.

2.  Verify the dates the appellant was on active duty for his first period of service in the Army.  

3.  Search, at the National Personnel Records Center (NPRC) or other appropriate sources, for the rest of the appellant's Army service medical treatment records and for his service personnel records, to include all performance appraisals.  In particular, the appellant's Walter Reed Hospital records from April to May of 1979 must be obtained.  If any location contacted suggests other sources, those sources must be encompassed by the search.

4.  Take all appropriate action to verify the appellant's participation on boxing teams with the 193rd Infantry Brigade and the Old Guard or other assigned unit.  The appellant must be specifically told of the possible sources of information or evidence that may be helpful to his claims of service connection, including evidence relating to his claimed in-service boxing.  Any evidence obtained must be associated with the claims file.

5.  Contact the appellant and obtain the names and addresses of all medical care providers (private, VA, or other government) who have treated him for his claimed conditions since June 1983.  After securing the necessary release(s), obtain all outstanding records.  In particular, VA treatment records dated from 1983 onward to the present must be obtained.

6.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

7.  After completing any additional notification and/or development action deemed warranted by the record, arrange for a review of the Veteran's claims file by an orthopedist or orthopedic surgeon in order to determine the nature, onset date and etiology of the Veteran's claimed left hip disorder.  

The entire claims file (i.e. the paper claims file and any medical records contained in the electronic file) must be reviewed.  If the reviewing physician does not have access to the electronic file, any relevant treatment records contained in the electronic file that are not available must be printed and associated with the paper claims file so they can be available to the reviewer.

The reviewing doctor must consider the information in the claims file in providing an opinion as to the nature, extent, onset date and etiology of any left hip pathology found.  A rationale must be provided for all opinions expressed.

In assessing the relative likelihood as to origin, etiology and onset date of the left hip arthritis, the reviewer must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's service from February 1977 to June 1983, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

The reviewing physician must also state whether it is at least as likely as not that the left hip arthritis existed within one year from June 5, 1983.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer must state whether the inability to provide a definitive opinion was due to a need for further information (with that needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's current claimed left hip pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

8.  Determine whether or not the appellant participated in boxing while on active duty.  

9.  If the appellant did box in service, after completing any additional notification and/or development action deemed warranted by the record, arrange for a review of the Veteran's claims file by an ophthalmologist in order to determine the nature, onset date and etiology of the Veteran's claimed right eye pathology.  

The entire claims file (i.e. the paper claims file and any medical records contained in the electronic file) must be reviewed.  If the reviewing physician does not have access to the electronic file, any relevant treatment records contained in the electronic file that are not available must be printed and associated with the paper claims file so they can be available to the reviewer.

The reviewing doctor must consider the information in the claims file in providing an opinion as to the nature, extent, onset date and etiology of any right eye pathology found.  A rationale must be provided for all opinions expressed.

The ophthalmologist must list each right eye diagnosis and provide an onset date for each diagnosis. The ophthalmologist must also discuss the etiology of each identified diagnosis, to include whether boxing is implicated.

In assessing the relative likelihood as to origin, etiology and onset date of the right eye pathology, the reviewer must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's service from February 1977 to June 1983, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

The reviewing physician must also state whether it is at least as likely as not that the right eye pathology existed within one year from June 5, 1983.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer must state whether the inability to provide a definitive opinion was due to a need for further information (with that needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's current claimed right eye pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

10.  If either reviewer determines that an examination is needed before the requested opinions can be rendered, schedule the appellant for such an examination.

11.  Upon receipt of the VA medical reports, conduct a review to verify that all requested opinions have been provided.  If information is deemed lacking, refer the report to the VA reviewer/examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

12.  Review the claims file and ensure that all indicated development actions have been conducted and completed in full.  If any additional development is necessary to re-adjudicate any issue on appeal, especially in light of any newly received records, that development must be done, including the scheduling of medical examination(s) and/or the obtaining of medical opinion(s).  If any development is incomplete, appropriate corrective action is to be implemented.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

13.  Thereafter, re-adjudicate the appellant's claims; the readjudication must reflect consideration of all evidence of record and be done with application of all applicable legal theories for service connection.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


